       Case: 3:20-cv-00060-wmc Document #: 24 Filed: 12/16/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

MICHAEL ROSS,

                             Plaintiff,                                   ORDER
       v.
                                                                       20-cv-060-wmc
BNSF RAILWAY COMPANY,

                             Defendant.


       Plaintiff Michael Ross asserts a claim against his former employer, defendant BNSF

Railway Company, under the Age Discrimination in Employment Act of 1967 (“ADEA”),

29 U.S.C. § 621 et seq., as well as state law claims for wrongful discharge and breach of

contract. Defendant moved for judgment on the pleadings as to all three claims, primarily

arguing that: (1) plaintiff failed to allege an adverse employment action in support of his

ADEA claim; and (2) his state law claims are preempted by the Railway Labor Act, 45

U.S.C. § 151 et seq. (Dkt. #17.) Plaintiff failed to file any opposition to defendant’s

motion, but before granting it as unopposed, the court provided plaintiff with one last

chance to respond, which he has now done. (Dkt. ##21, 23.) Having reviewed plaintiff’s

response and defendants’ reply, the court agrees that dismissal of plaintiff’s state law claims

is appropriate -- indeed, even after being granted additional time to respond, plaintiff offers

no opposition to that portion of defendant’s motion. However, the court concludes that

plaintiff has sufficiently alleged an adverse employment action in support of his ADEA

claim to proceed beyond the pleading stage. Therefore, the court will deny that portion of

defendant’s motion.
          Case: 3:20-cv-00060-wmc Document #: 24 Filed: 12/16/20 Page 2 of 3




   A. RLA Preemption of State Law Claims

          As set forth in defendant’s motion, plaintiff’s employment as a locomotive engineer

was covered by a collective bargaining agreement between the Brotherhood of Locomotive

Engineers (“BLET”) and BNSF. The Railway Labor Act (“RLA”), 45 U.S.C. § 151, governs

labor-management relations in the railroad industry and, specifically provides that the

exclusive jurisdiction over “minor disputes” to a “boards of adjustments,” which

encompasses the breach of contract and wrongful termination allegations in plaintiff’s

complaint. See, e.g., Bhd. of Locomotive Eng’rs v. Louisville & Nashville R. R. Co., 373 U.S. 33,

36-38 (1963) (explaining that the “statutory grievance procedure is a mandatory, exclusive,

and comprehensive system for resolving grievance disputes”). As such, when presented

with the state law claims at issue in this case, courts are directed to find RLA preemption.

See, e.g., Monroe v. Mo. Pac. R. R. Co., 115 F.3d 514, 517 (7th Cir. 1997). Since plaintiff

offers no opposition to the applicability of this case law, the court will grant this portion

of defendant’s motion, dismissing plaintiff’s wrongful termination and breach of contract

claims.



   B. ADEA Claim

          As for his ADEA claim, defendant contends that dismissal is appropriate because

plaintiff alleged that he resigned from BSNF, thus undermining a claim of an adverse

employment action due to his age. In response, plaintiff argues that he adequately alleged

a constructive discharge in support of his ADEA claim. The court agrees.

          In his complaint, plaintiff alleges that he was “told by defendant that due to his age

and the effect contesting the investigation could have on his retirement benefits, including

                                                2
       Case: 3:20-cv-00060-wmc Document #: 24 Filed: 12/16/20 Page 3 of 3




his pension, that he should resign,” and further that “[d]ue to the threat to plaintiff’s

benefits, on April 30, 2018, Plaintiff verbally resigned.” (Compl. (dkt. #1-1) ¶¶ 14-15.)

Accordingly, at least for purposes of notice pleading, plaintiff sufficiently alleges that he

was constructively discharged, which in turn constitutes an adverse employment action

sufficient to state a claim under the ADEA. 1 Chapin v. Fort-Rohr Motors, Inc., 621 F.3d 673,

679 (7th Cir. 2010) (“A constructive discharge constitutes an adverse employment

action.”).

       Accordingly, IT IS ORDERED that:

       1) Defendant BNSF Railway Company’s motion for judgment on the pleadings
          (dkt. #16) is GRANTED IN PART as to plaintiff’s state law claims AND
          DENIED IN PART as to his ADEA claim.

       2) The court resets the dispositive motion deadline to January 4, 2021, with a
          response due now on or before February 1, 2021, and any reply due on or before
          February 1, 2021. All other deadlines, including the trial date, remain firmly in
          place.

       Entered this 16th day of December, 2020.

                                              BY THE COURT:


                                              /s/
                                              __________________________________
                                              WILLIAM M. CONLEY
                                              District Judge




1
  In its reply, defendant also argues that plaintiff has not adequately alleged that he was
discriminated against based on his age. (Def.’s Reply. (dkt. #23) 4.) Defendant did not move for
judgment on the pleadings on this basis, but even if it had, plaintiff alleged in his complaint that
he “was told by defendant that due to his age . . . [,] he should resign.” (Compl. (dkt. #1) ¶ 14.)

                                                 3
